UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended March 31, 2013; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 0-51170 IDO SECURITY INC. (Exact name ofregistrant as specified in its charter) Nevada 38-3762886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 State Street New York, New York 10004 (Address of principal executive offices, including zip code) 646-214-1234 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a Smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 20, 2013, there were 19,986,471shares of registrant’s common stock, par value $0.001 per share outstanding. INDEX PAGE PAGE PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets March 31, 2013 (Unaudited) and December 31, 2012 (Audited) 2 Unaudited Condensed Consolidated Statements of Operations for the three months endedMarch 31, 2013and 2012 3 Unaudited Condensed Consolidated Statements of Cash Flows for the three months endedMarch 31, 2013 and 2012 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4 Controls and Procedures 18 PART II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults upon Senior Securities 19 Item 4 Mine Safety Disclosures 19 Item 5 Other Information 19 Item 6 Exhibits 20 SIGNATURES 21 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Bank line of credit - Convertible promissory notes (net of discount of $34,260 and $49,141) Redeemable Series A Cumulative Convertible Preferred Stock (net of discount of $1,082,277 and $1,556,297) Warrant liability Loans payable - related parties Total current liabilities NON-CURRENT LIABILITIES Convertible promissory notes (net of discount of $3,760,466 and $4,006,776) Redeemable Series A Cumulative Convertible Preferred Stock (net of discount of $179,952 and $226,506) Accrued severance pay - Notes payable Totalliabilities COMMITMENT AND CONTINGENCIES STOCKHOLDERS' DEFICIENCY Preferred Stock6,600 shares authorized; none outstanding - - Common stock, $.001 par value; 20,000,000 shares authorized, 19,986,471 shares issued and outstanding Additional paid-in capital Deferred compensation expense ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ See Notes to Condensed Consolidated Financial Statements. 2 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Three Months Ended Ended March31, March31, (Unaudited) (Unaudited) Revenues $ $ Cost of sales Gross loss ) Operating expenses Research and development expenses Selling and general and administrative expenses Total operating expenses Loss from operations ) ) Interest expense (including amortization of debt and preferred stock discounts,accretion of convertible promissory notes and dividends) ) ) Gain on extinguishment of debt - Foreign currency translation ) ) Net (loss) income $ ) $ Basic and diluted (loss) income per share $ ) $ Weighted average number of shares outstanding Basic and diluted See Notes to Condensed Consolidated Financial Statements. 3 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Three Months Ended Ended March31, March31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Amortization of note discount Accretion of interest on notes payable Stock based compensation - Interest and exhange rate differences - Gain on extinguishment of debt - ) Loss on disposal and abandonment of property and equipment - (Decrease) increase in net liability for severance pay ) Increase (decrease) in cash attributable to changes in operating assets and liabilities Inventory Prepaid expenses and other current assets Accounts payable ) Accrued expenses and other current liabilities Net cash used in operating activities ) ) CASH FLOWS FROMINVESTING ACTIVITIES Proceeds from disposal of property and equipment - Purchases of property and equipment - ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable - Proceeds from bank line of credit - Proceeds from loans payable - related parties - Proceeds from issuance of convertible notes and preferred stock - Proceeds from loan payable - Net cash provided by financing activities (DECREASE) INCREASE IN CASH ) CASH - BEGINNING OF PERIOD CASH - END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $
